                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

STEVEN A. MOSLEY,
SHERYL M. MOSLEY, RONALD
KELTNER, and GINNY KELTNER                                                          PLAINTIFFS

v.                               Case No. 4:17-cv-00500-KGB

JIM MORLEY, in his official capacity as
Director of Building, Code Enforcement
and Permits for the City of Maumelle and
CITY OF MAUMELLE, ARKANSAS                                                        DEFENDANTS

                                    OPINION AND ORDER

       Before the Court is a motion for partial summary judgment filed by plaintiffs Steven A.

Mosley, Sheryl M. Mosley, Ronald Keltner, and Ginny Keltner (Dkt. No. 44). Defendants Jim

Morley, in his official capacity as Director of Building, Code Enforcement and Permits for the

City of Maumelle, and the City of Maumelle, Arkansas (collectively, “the City”), have responded

in opposition (Dkt. Nos. 45, 46). Plaintiffs have replied (Dkt. No. 49). For the reasons that follow,

the Court denies the motion (Dkt. No. 44).

       I.      Factual Background

       Plaintiffs, residents of Maumelle, Arkansas, bring this 42 U.S.C. § 1983 action seeking

declaratory and injunctive relief against the City. Plaintiffs argue in their present motion that the

City violated the substantive due process guarantees of both the United States and Arkansas

Constitutions. The Court summarized the factual background of this matter in prior Orders and

adopts and incorporates by reference those summaries (Dkt. Nos. 48, 51). Unless otherwise noted,

the following additional facts are taken from plaintiffs’ statement of undisputed material facts

(Dkt. No. 44-2), the City’s response to plaintiffs’ statement of undisputed material facts (Dkt. No.
46), and plaintiffs’ reply to the City’s response to plaintiffs’ statement of undisputed material facts

(Dkt. No. 49-2).

         The parties agree that both side fences on the Mosleys’ property previously extended all

the way down to the river inlet (Dkt. No. 44-2, ¶ 5; Dkt. No. 20, ¶ 10). In June 2016, approximately

20 feet of one of the Mosleys’ side fences were damaged by a tree service company hired by the

Mosleys’ neighbor, Mr. Keltner (Dkt. No. 44-2, ¶ 7). Based on a measurement taken by Mr.

Mosley after the onset of this litigation, the fence is approximately 156 feet in length (Id., ¶ 8).

Plaintiffs contend that Mr. Keltner was threatened with criminal prosecution by the City because

of a damaged side fence the City claimed extended beyond his rear property line (Id., ¶ 15). On

June 26, 2014, the following email exchange occurred between City Attorney JaNan Davis and

Mr. Morley (Id., ¶ 23).

         Ms. Davis wrote the following:

         I talked to [a resident] . . . about his fence . . . . He takes the position that the 40
         foot portion of his fence that was damaged did not render his fence “materially
         damaged” for purposes of removing it from the protection of the grandfather
         provision in the fence ordinance. I told him I would view the fence in sections –
         not the entire perimeter of the yard and that 40 feet down would be “materially
         damaged” in my view. But ultimately, it did not matter my view or yours, the
         [planning commission] would have to grant/deny the variance.

(Id.).

         Mr. Morley sent the following response:

         I agree with you. My view is that we shouldn’t allow the re-building or repair of
         any portion of a fence in a non-compliant manner.

(Id.).

         Plaintiffs submit the City’s responses to interrogatories 28 through 34 to allege that, even

after this action was filed challenging the validity of § 14-114(b), the City still could not articulate

a rational explanation concerning the meaning of the term “materially challenged” (Id., ¶ 24).


                                                    2
       Plaintiffs now move for partial summary judgment on the issue of whether the City has

violated plaintiffs’ rights under the Due Process Clauses of the United States and Arkansas

Constitutions.

       II.       Summary Judgment Standard

       Summary judgment is proper if the evidence, when viewed in the light most favorable to

the nonmoving party, shows that there is no genuine issue of material fact and that the defendant

is entitled to entry of judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). A factual dispute is genuine if the evidence could cause a reasonable

jury to return a verdict for either party. Miner v. Local 373, 513 F.3d 854, 860 (8th Cir. 2008).

“The mere existence of a factual dispute is insufficient alone to bar summary judgment; rather, the

dispute must be outcome determinative under the prevailing law.” Holloway v. Pigman, 884 F.2d

365, 366 (8th Cir. 1989). However, parties opposing a summary judgment motion may not rest

merely upon the allegations in their pleadings. Buford v. Tremayne, 747 F.2d 445, 447 (8th Cir.

1984). The initial burden is on the moving party to demonstrate the absence of a genuine issue of

material fact. Celotex Corp., 477 U.S. at 323. The burden then shifts to the nonmoving party to

establish that there is a genuine issue to be determined at trial. Prudential Ins. Co. v. Hinkel, 121

F.3d 364, 366 (8th Cir. 2008). “The evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986). The quantum of proof that the nonmoving party must produce is not precisely

measurable, but it must be “enough evidence so that a reasonable jury could return a verdict for

the nonmovant.” Id. at 257. On a motion for summary judgment, the court views all the facts in

the light most favorable to the nonmoving party and gives that party the benefit of all reasonable




                                                 3
inferences that can be drawn from the facts. Rakes v. Life Investors Ins. Co. of Am., 582 F.3d 886,

893 (8th Cir. 2009).

       III.    Discussion

               A.      Federal Rule Of Civil Procedure 56(c)(1)

       In response to plaintiffs’ motion for partial summary judgment, the City argues that certain

of plaintiffs’ assertions of fact are not supported by citations to admissible evidence pursuant to

Federal Rule of Civil Procedure 56(c) (Dkt. No. 46, ¶¶ 5, 15, 24). Plaintiffs submit that their

statements are supported by citation to the record evidence, in particular citations to the City’s

answer, a letter submitted in support of the motion for partial summary judgment, and the City’s

responses to interrogatories (Dkt. No. 49-2, at 2, 8, 12-13). Plaintiffs in turn argue that the City

has not complied with Rule 56(c)(1) (Id., at 2).

       A party moving for, or opposing, summary judgment, must support the party’s assertions

by citing to particular parts of materials in the record. Fed. R. Civ. P. 56(c)(1)(A) (“A party

asserting that a fact cannot be or is genuinely disputed must support the assertion by citing to

particular parts of materials in the record such as depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of the

motion only), admissions, interrogatory answers, or other materials”). A party may also show that

a fact is disputed or undisputed by “showing that the materials cited do not establish the absence

or presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to

support the fact.” Fed. R. Civ. P. 56(c)(1)(B).

       The Court has considered the entirety of the record before it in this action. Fed. R. Civ. P.

56(c)(3) (“The Court . . . may consider other materials in the record.”). The Court rejects the City’s




                                                   4
Rule 56(c) arguments in its response to plaintiffs’ statement of undisputed facts in support of their

motion for partial summary judgment.

                B.     Federal Rule Of Civil Procedure 56(d)

        The City argues in response to two of plaintiffs’ statements of undisputed material facts

that, currently, it cannot cite to portions of the record to dispute the facts alleged but once discovery

has been conducted, the record may show that these facts are in dispute (Dkt. No. 46, ¶¶ 6, 7).

        Under Federal Rule of Civil Procedure 56(d), if a nonmovant shows by affidavit or

declaration that, for specified reasons, it cannot present facts essential to justify its opposition to a

motion for summary judgment, the court may: (1) defer considering the motion or deny it; (2)

allow time to obtain affidavits or declarations or to take discovery; or (3) issue any other

appropriate order.

        “As a general rule, summary judgment is proper only after the nonmovant has had adequate

time for discovery.” Hamilton v. Bangs, McCullen, Butler, Foye & Simmons, L.L.P., 687 F.3d

1045, 1049 (8th Cir. 2012) (internal quotations omitted). “This option [under Rule 56(d)] exists

to prevent a party from being unfairly thrown out of court by a premature motion for summary

judgment.” Id. at 1050. However, Rule 56 “does not require trial courts to allow parties to conduct

discovery before entering summary judgment.” United States ex rel. Small Bus. Admin. v. Light,

766 F.2d 394, 397 (8th Cir.1985) (per curiam). Thus, district courts possess “wide discretion in

denying” Rule 56(d) motions. Anzaldua v. Ne. Ambulance & Fire Prot. Dist., 793 F.3d 822, 836

(8th Cir. 2015).

        A Rule 56(d) affidavit “must set forth specific facts further discovery might uncover, or

what information further discovery might reveal.” Hamilton, 687 F.3d at 1049 (affirming denial

of Rule 56(d) motion where district court stayed discovery and then ruled on motion for summary



                                                   5
judgment, determining plaintiff failed to show what further facts he would uncover through a Rule

56(d) extension). A nonmovant seeking relief under Rule 56(d) must do more than speculate that

it may discover additional facts that would overcome a motion for summary judgment, see

Stanback v. Best Diversified Prods., 180 F.3d 903, 911 (8th Cir.1999), and must submit an affidavit

showing “‘what specific facts further discovery might unveil.’” Id. (quoting Dulany v. Carnahan,

132 F.3d 1234, 1238 (8th Cir.1997)). “Where a party fails to carry [his] burden under Rule [56(d)],

‘postponement of a ruling on a motion for summary judgment is unjustified.’” Id. (quoting

Humphreys v. Roche Biomedical Labs., Inc., 990 F.2d 1078, 1081 (8th Cir.1993)).

       The City failed to submit an affidavit or declaration explaining what facts or information

further discovery might uncover and why it cannot present facts essential to justify its opposition

to plaintiffs’ motion for partial summary judgment at this time. As a result, the Court rejects the

City’s arguments on this point.

               C.     Due Process Claims

       Plaintiffs claim that there are no disputed material facts with respect to the issue of whether

the City violated plaintiffs’ rights under the Due Process Clauses of the United States and Arkansas

Constitutions. Plaintiffs maintain therefore that they are entitled to partial summary judgment as

a matter of law on these claims. The Court addresses each of plaintiffs’ due process claims in turn.

                       1.     Vagueness

       Plaintiffs argue that the ordinances governing fences in Maumelle impose criminal

penalties for certain types of prohibited conduct and, as such, the ordinances must inform the

public of what type of conduct is prohibited (Dkt. No. 44-1, at 24-25). Plaintiffs assert that § 14-

114(b) is vague because there is no definition of the term “materially damaged” in the ordinance

(Id., at 13). Further, plaintiffs assert that the City has interpreted “materially damaged” in the



                                                 6
broadest manner possible by dividing a fence into “portions” then determining, based on how much

damage there is to a portion of the fence, whether material damage has occurred (Id., at 14).

Plaintiffs submit that the ordinance contains no written standards for what constitutes a “portion”

of a fence (Id., at 14-15). Plaintiffs argue that Mr. Morley interprets the term “materially damaged”

to encompass “any” portion of the fence, regardless of how small it might be, and that this

interpretation is tantamount to saying that “any damage” to a fence causes the fence to lose its

exempt status (Id., at 15-16).

       Plaintiffs contend that the following interrogatory responses submitted by the City support

the plaintiffs’ argument that the term “materially damaged” is vague:

       INTERROGATORY NO. 28

       What does the term “materially damaged” mean as it is used in Section 14-114(b)
       of the Maumelle Code of Ordinances?

       City’s Response to Interrogatory No. 28: “A fence is materially damaged . . . when
       it has been injured or harmed such that the usefulness or normal function of the
       fence is significantly impaired.”

       INTERROGATORY NO. 29

       Is a fence “materially damaged” under Section 14-114(b) of the Maumelle Code of
       Ordinances when any portion at all of that fence is “materially damaged?”

       City’s Response to Interrogatory No. 29: “Not necessarily.”

       INTERROGATORY NO. 30

       Please state what portion or portions of a fence must be damaged before a fence
       becomes “materially damaged.”

       City’s Response to Interrogatory No. 30: “Save perhaps 100%, there is no set
       percentage of damage that a fence must suffer that is both necessary and sufficient
       for the fence to be materially damaged.”

       INTERROGATORY NO. 31




                                                 7
        Please state which of the following percentages or portions of a fence must be
        damaged in order for the fence to be “materially damaged.”

        a.      90%            e.   25%
        b.      75%            f.   15%
        c.      50%            g.   10%
        d.      33%            h.   5%

        City’s Response to Interrogatory No. 31: “None of the above.”

        INTERROGATORY NO. 32

        Is it your contention that a fence is “materially damaged” when 90% or more of
        that fence remains undamaged and intact?

        City’s Response to Interrogatory No. 32: “The City does not contend that a fence
        is necessarily ‘materially damaged’ when 90% or more of that fence remains
        undamaged and intact . . . .”

(Id., at 19).

        Plaintiffs argue that § 14-114(b) confers an absolute, unregulated discretion or authority

on Maumelle Code Enforcement officials because there is no clear or definitive meaning of the

term “materially damaged” (Id., at 17, 34). Plaintiffs contend that the Code Enforcement officials

have complete and unrestricted discretion to determine when this provision applies (Id., at 34).

Further, plaintiffs argue that the City inappropriately interprets § 14-114(b) to mean that a

materially damaged fence previously exempted from the ordinance that extends beyond the

property line must be removed (Id., at 39). Plaintiffs contend that § 14-114(b) only says the

damaged fence must be “repaired, replaced, or reconstructed in compliance” with the ordinance

and that it says nothing about having the older fences removed (Id., at 39-40).

        The City responds that, at its base, “material” is defined as “significant,” “essential,” or

generally “of such a nature that knowledge of the item would affect a person’s decision-making”

(Dkt. No. 45, at 2). The City submits that it is appropriate to assume that fences are designed

principally for one or two purposes: to keep things in and/or to keep things out (Id.). The City


                                                 8
asserts that damage to a fence that is material, therefore, constitutes any damage that would prevent

the fence from serving those primary purposes (Id.). To support its assertion, the City submits its

response to Interrogatory No. 28: “[a] fence is materially damaged . . . when it has been injured

or harmed such that the usefulness or normal function of the fence is significantly impaired” (Id.,

at 2-3). The City contends that the cases cited by plaintiffs regarding statutory codes with specific

percentage values contain regulations that attach percentages to the structure’s replacement value,

not to the physical portion of the structure itself, and that this distinction is crucial (Id., at 3). The

City asserts that the Maumelle City Code is not concerned with the replacement value of a fence

but whether the fence is materially damaged in a physical sense (Id.). According to the City, if

even only two percent of plaintiffs’ fence were damaged, and a stray animal or wandering child

were able to walk onto plaintiffs’ property through the damaged portion, the fence would still be

unable to serve its primary purpose (Id., at 4). The City contends that assigning a specific

numerical value is irrelevant to the purpose and application of the ordinance (Id.).

        The City further argues that § 14-114 is not so standardless that it authorizes or encourages

seriously discriminatory or arbitrary enforcement (Id.). The City points to a letter that Mr. Morley

wrote to plaintiffs, which plaintiffs include as an exhibit to their brief, that provides:

        [Section 14-112(b) and Section 14-114(b)] were passed in 2006 in order to have
        residents remove fences that had been built beyond their property lines. Residents
        had been constructing fences on open space and common property in order to
        enlarge their yard area. The [c]ity council passed the law to prevent this from
        happening in the future and over time, to have the older fences removed when they
        needed repair or replacement.

(Id., at 4-5).

        The City contends that this process is clear and specific, explaining:

        In recognition that there are many citizens throughout the city that have erected
        fences that extend past their property line, the City has decided to grant its citizens
        leniency. Rather than forcing every individual owning a fence that extends past


                                                    9
       their property line to dismantle it and remove it, the City waits until the fence falls
       into disrepair before requiring the owner to remove only that section of the fence
       that extends past their property.

(Id., at 5). The City submits that, per the relevant ordinances, fences created prior to 2006 that are

in violation of the city code shall be exempted only so long as they remain in good repair, and that

once a fence erected prior to 2006 has fallen out of repair and has become materially damaged, the

fence loses its exempted status (Id., at 6). The City asserts that only those individuals who own

fences that have fallen into disrepair will be exempted from the City’s “grandfather” policy (Id.,

at 5). In response to plaintiffs’ argument that the City has no authority to remove the damaged

fences because § 14-114(b) only discusses “repair[ing], replac[ing], [and] reconstruct[ing],” the

City argues that, as soon as the fence became in need of repair, it lost its exempt status (Id., at 5).

The City contends that, once the fence loses its exempt status, the law is clear that the City may

order it removed to be in compliance with the Maumelle City Code (Id.).

       In their reply, plaintiffs argue that the City in its response implicitly admits that it has no

clear definition for the term “materially damaged” and that one person’s perception of “materially

damaged” may not be the same as another person’s perception (Dkt. No. 49-1, at 2-3). Plaintiffs

assert that “need for repair” is not the same as “materially damaged” and that “material” is not the

same as “materially damaged” (Id., at 3, 8). Plaintiffs argue that the City mistakenly discounted

the importance of percentages in providing an element of certainty with respect to damaged fences

and that, contrary to the City’s assertion, a number of examples cited by plaintiffs did use

percentages to measure damage to a structure, rather than replacement value (Id., at 4).

       Section 14-112(9) provides: “No fence may be constructed beyond the property line” (Dkt.

No. 44-3, at 11). Section 14-114(b) provides:

       This article shall not apply to fences erected before November 1, 2006, but such
       fences are nonetheless subject to any other applicable restrictions which may


                                                  10
        legally exist. However, if a fence exempted by the foregoing provision is materially
        damaged, destroyed[,] or otherwise removed, the same must be repaired, replaced[,]
        or reconstructed in compliance with this article.

(Id., at 12).

        “Under the void-for-vagueness doctrine, a law is unconstitutional if it ‘fails to provide a

person of ordinary intelligence fair notice of what is prohibited, or is so standardless that it

authorizes or encourages seriously discriminatory enforcement.’” Musser v. Mapes, 718 F.3d 996,

1000 (8th Cir. 2013) (quoting United States v. Williams, 553 U.S. 285, 304 (2008)). “The degree

of vagueness that the Constitution tolerates – as well as the relative importance of fair notice and

fair enforcement – depends in part on the nature of the enactment.” Village of Hoffman Estates v.

Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498 (1982). A law imposing criminal sanctions or

implicating constitutional rights requires more definiteness than a law with civil penalties or

regulating economic behavior. Id. at 498-99. See also Keating v. University of South Dakota, 569

Fed. Appx. 469, 471 (8th Cir. 2014) (“When, as here, an enactment does not impose criminal

penalties, due process tolerates a lesser degree of specificity than it would from a criminal

statute.”).

        Plaintiffs submit that the fence ordinances are laws that impose criminal penalties because:

(1) Maumelle Code of Ordinances Section 1-8(c) provides for “punishment” of a “person

convicted of a violation of this Code”; (2) the fence ordinances impose penalties if forbidden

conduct occurs; (3) Mr. Keltner was threatened with criminal prosecution when he rebuilt the

damaged fence in violation of §§ 14-112(9) and 14-114(b); and (4) Mr. Mosley was criminally

prosecuted on two separate occasions (Dkt. No. 44-1, at 13-14). The City does not dispute

plaintiffs’ characterization of the ordinances as imposing criminal penalties. The City also cites




                                                11
to the same case as plaintiffs for the void-for-vagueness doctrine, Musser, which involves a since-

repealed criminal statute. 718 F.3d at 998.

         Section 1-8(c) of the Maumelle Code of Ordinances provides:

         Except as otherwise provided, a person convicted of a violation of this Code shall
         be punished by a fine not exceeding $500.00, or double such sum for each repetition
         of the violation. If the violation is, in its nature, continuous in respect to time, the
         penalty for allowing its continuance is a fine not to exceed $250.00 for each day
         the violation is unlawfully continued.1

         Section 1-8(d) provides: “If a violation of this Code is also a misdemeanor under state law,

the penalty for the violation shall be as prescribed by state law for the state offense.” 2 The letter

plaintiffs submit to argue that Mr. Keltner was threatened with criminal prosecution is a letter from

Mr. Morley to Mr. Keltner indicating that Mr. Keltner is in violation of §§ 14-112(9) and 14-

114(b) of the Maumelle City Code (Dkt. No. 44-3, at 15). In the letter, Mr. Morley informs Mr.

Keltner that:

         Because of these sections in the Maumelle City Code, the portion of the fence that
         is beyond your property line must be removed. This section of fence is beyond
         your North/West property corner. Please have this portion of the fence removed
         within 30 days from the date of this letter.

(Id.).

         In support of their claim that Mr. Mosley was criminally prosecuted on two separate

occasions, plaintiffs submit a citation issued by Mr. Morley on March 22, 2017, stating that Mr.

Mosley was in violation of § 14-143 because the swimming pool at his residence was not fully

enclosed by a fence or approved barrier on all sides (Id., at 16). Mr. Mosley was cited for the same

violation previously on September 26, 2016 (Id., at 7), but City Attorney Caleb Norris indicated



         1
               “Penalty for violations,” Maumelle Code of Ordinances, available at
https://library.municode.com/ar/maumelle/codes/code_of_ordinances?nodeId=CICO_CH1GEPR
_S1-8PEVI (last visited March 20, 2019).
         2
           Id.

                                                   12
by email on November 28, 2016, that he would “nolle pros the code violation” (Id., at 6). Section

14-142 provides that an individual in violation of § 14-143 “shall be guilty of a misdemeanor and

may be fined $250.00 for each offense, and each day a situation is allowed to continue which

constitutes a violation shall constitute a separate offense.”3

        While the penalties for violating § 14-143 can more accurately be characterized as criminal,

the Court finds that on the record evidence before it the penalties for violating §§ 14-112(9) and

14-114(b) are closer to civil or “quasi-criminal” than the criminal law at issue in Musser. See

Village of Hoffman Estates, 455 U.S. at 499. The Court finds no corresponding laws in the

Arkansas Criminal Code, § 5-1-101, et seq., providing for further penalties beyond the fines

imposed for violation of the Maumelle City Code.

        Vagueness challenges to statutes which do not involve First Amendment freedoms must

be examined in the light of the facts of the case at hand. St. Louis Effort for Aids v. Huff, 782 F.3d

1016, 1027 (8th Cir. 2015). In an “as applied” vagueness challenge, plaintiffs may only succeed

by “demonstrat[ing] that the [ordinance] is impermissibly vague in all of its applications.” Woodis

v. Westark Community College, 160 F.3d 435, 439 (8th Cir. 1998) (citing Village of Hoffman

Estates, 455 U.S. at 497). Based upon the current record evidence before the Court, the standards

here do not threaten to inhibit the exercise of First Amendment rights, and plaintiffs do not contend

in their motion for partial summary judgment that their First Amendment rights are at issue in this

case.

        The Court must next determine whether, on the record evidence before it with all inferences

drawn in favor of the City, the ordinances were not sufficiently precise to notify plaintiffs that the



        3
            “Penalties for violation of division,” Maumelle Code of Ordinances, available at
https://library.municode.com/ar/maumelle/codes/code_of_ordinances?nodeId=CICO_CH14BUB
URE_ARTIVFE_DIV2SWPOFE_S14-142PEVIDI (last visited March 20, 2019).

                                                  13
20 feet of damage to the side fence rendered the fence “materially damaged” and that their

reconstruction of the fence where it previously existed would violate §§ 14-112(9) and 14-114(b)

as plaintiffs contend in the motion for partial summary judgment. The Court determines that, even

applying the Musser standard for laws imposing criminal sanctions, on the record evidence before

it with all inferences drawn in favor of the City, plaintiffs are not entitled to judgment as a matter

of law on this point. Plaintiffs are not entitled to summary judgment in their favor that the

ordinance was not sufficiently clear as applied to plaintiffs.

       Viewing all the evidence before the Court in the light most favorable to the City as the

Court is required to do at this stage, a reasonable factfinder could agree with the City that at least

two of the primary purposes of a fence are to keep things in and to keep things out. On the record

evidence before it, taking into account the legal authorities cited by both sides, the Court is not

convinced of plaintiffs’ argument that an ordinance that includes a phrase such as “materially

damaged” is vague unless it contains a specific percentage value. Further, the Court finds

irrelevant to the issue of vagueness the distinction between “the fence” and a “portion” of the fence

when considering whether the fence has been materially damaged.

       Nor does the Court find on the record evidence before it with all inferences drawn in favor

of the City that plaintiffs are entitled to judgment as a matter of law on their argument that the

fence ordinances are so standardless that they authorize or encourage seriously discriminatory

enforcement by the City. On the record before it, a reasonable factfinder could conclude that the

City is constrained in its interpretation and enforcement of the ordinances by whether the fence

has been materially damaged, for which a reasonable factfinder could determine the City has

articulated a reasonable standard: when any damage that would prevent the fence from serving its

primary purposes of keeping things in or out (Dkt. No. 45, at 2). The City explains its purpose for



                                                 14
the ordinances in its letter to plaintiffs: “The City Council passed the law to prevent [the

construction of fences on open space and common property to enlarge an individual’s yard area]

from happening in the future and, over time, to have the older fences removed when they needed

repair or replacement” (Dkt. No. 44-3, at 15).

       Further, the Court is unconvinced by plaintiffs’ argument that § 14-114(b) says nothing

about having the older fences removed and that, therefore, the City lacks the legal authority and

inappropriately interprets the ordinances to order the damaged fences removed. Plaintiffs are not

entitled to summary judgment in their favor on this argument. Plaintiffs agree that the contested

portion of the fence extends beyond the property line. Both parties recognize that it was originally

exempted from the ordinances by the section of § 14-114(b) that states: “This article shall not

apply to fences erected before November 1, 2006.” However, § 14-114(b) also states: “if a fence

exempted by the foregoing provision is materially damaged, destroyed[,] or otherwise removed,

the same must be repaired, replaced[,] or reconstructed in compliance with this article.” Section

14-112(9) of the Code provides: “No fence may be constructed beyond the property line” (Dkt.

No. 44-3, at 11).

       After careful review of the record evidence before the Court, the Court determines that

there are genuine issues of material fact in dispute, and the Court will not grant plaintiffs’ motion

for partial summary judgment on this basis.

                       2.      Rational Basis

       Plaintiffs argue that § 14-114(b) violates their due process rights because there is no

rational connection between damage to a fence and the legality of its position (Dkt. No. 44-1, at

45-48). Plaintiffs do not allege that they were deprived of a “fundamental right” for purposes of

substantive due process analysis, so the City’s enactment of the ordinance is constitutional if it



                                                 15
rationally furthers a legitimate state interest. Executive Air Taxi Corp. v. City of Bismarck, N.D.,

518 F.3d 562, 569 (8th Cir. 2008) (citing Reno v. Flores, 507 U.S. 292, 305 (1993); Doe v. Miller,

405 F.3d 700, 714 (8th Cir. 2005)).

        The City does not respond to this argument in the section of its response addressing

plaintiffs’ rational basis argument (Dkt. No. 45, at 6-9). However, elsewhere in its response, the

City points to Mr. Morley’s letter to plaintiffs, which plaintiffs include as an exhibit to their brief,

that provides:

        [Section 14-112(b) and Section 14-114(b)] were passed in 2006 in order to have
        residents remove fences that had been built beyond their property lines. Residents
        had been constructing fences on open space and common property in order to
        enlarge their yard area. The [c]ity council passed the law to prevent this from
        happening in the future and over time, to have the older fences removed when they
        needed repair or replacement.

(Dkt. No. 45, at 4-5). The City submits that the law serves the City’s legitimate interest in

liberating common property in a manner that keeps the peace and maintains the happiness of its

citizens (Id., at 5).

        The Court determines that, construing all record evidence in favor of the City as this Court

is required to do at this stage of the proceedings, the City has presented record evidence which

raises a genuine issue of material fact as to whether the City’s rationale is sufficient to justify

enactment of § 14-114(b). Holt Civic Club v. Tuscaloosa, 439 U.S. 60, 74 (1978). Even assuming

without deciding that limiting the scope of rational basis review to a question of whether there is

a rational connection between damage to a fence and the position of that fence is appropriate, the

City has articulated a legitimate interest in enacting the ordinance. Plaintiffs have failed to

undermine through record evidence the rational basis offered by the City for the enactment of §

14-114(b).




                                                  16
       Plaintiffs also argue that the Rolling Oaks exemption in Ordinance 910 demonstrates the

irrationality of the City’s fence ordinances (Dkt. No. 44-1, at 48). The City responds that plaintiffs’

argument is an equal protection issue disguised as a due process issue (Dkt. No. 45, at 6).

       The Court addressed plaintiffs’ rational basis review argument with respect to their equal

protection claim regarding Ordinances 910 and 933 in a prior Order (Dkt. No. 51). Plaintiffs do

not allege here that they were deprived of a “fundamental right” for purposes of substantive due

process analysis, so the City’s action is constitutional if it rationally furthers a legitimate state

interest. Executive Air Taxi Corp., 518 F.3d at 569. “A rational basis that survives equal protection

scrutiny also satisfies substantive due process analysis.” Executive Air Taxi Corp., 518 F.3d at

569 (citing Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 470 (1981); Independent

Charities of America, Inc. v. Minnesota, 82 F.3d 791, 798 (8th Cir. 1996). See also Kansas City

Taxi Cab Drivers Ass’n, LLC v. City of Kansas City, Mo., 742 F.3d 807, 809 (8th Cir. 2013). In

its prior Order, this Court determined that the plaintiffs had failed to carry their burden at the

summary judgment stage as to their equal protection claim and that the City had presented record

evidence which raised a genuine issue of material fact as to whether the City’s rationale was

sufficient to justify enactment of Ordinances 910 and 933 (Dkt. No. 51, at 9). Because “[a] rational

basis that survives equal protection scrutiny also satisfies substance due process analysis,” the

Court will not grant summary judgment to plaintiffs on the basis that Ordinance 910 demonstrates

the irrationality of the City’s fence ordinances. Executive Air Taxi Corp., 518 F.3d at 569.

                       3.      Ex Post Facto Clause

       Plaintiffs next argue that the City’s fence ordinances are illegal ex post facto legislation

(Dkt. No. 44-1, at 55). Plaintiffs argue that the side fences extended beyond their respective

property lines years before the City adopted any ordinance making this practice illegal (Id., at 55-



                                                  17
56). Plaintiffs contend that the side fences were therefore legal at the time they were erected and

that the fences were deemed to be legal by the City through the ordinances’ “grandfather”

exemption (Id., at 56). According to plaintiffs, because the damage did not change the original

legal position of the fence, there is no current violation of any ordinance with respect to the original

legal position of the fence, and the City cannot enforce an ordinance that retroactively punishes

plaintiffs for actions that were perfectly legal at the time they were taken (Id., at 56, 62). The City

contends that plaintiffs’ argument is flawed at the outset because the fence never stood in a legal

position given that it extended past plaintiffs’ properties both prior to the enactment of the

ordinances and after it (Dkt. No. 45, at 6).

         Having determined that there are genuine issues of material fact regarding the due process

issues discussed supra in this case, the Court will not grant plaintiffs’ motion for partial summary

judgment on this basis.

                        4.      Non-Conforming Uses And Amortization

         Plaintiffs next argue that their side fences are nonconforming uses that are protected by the

United States and Arkansas Constitutions because the fences were originally exempted from the

City ordinances (Dkt. No. 44-1, at 63). The City does not respond to this argument. Having

determined that there are genuine issues of material fact regarding the due process issues discussed

supra in this case, the Court will not grant plaintiffs’ motion for partial summary judgment on this

basis.

         Finally, plaintiffs argue hypothetically in their brief that the City cannot justify destroying

plaintiffs’ fence under the doctrine of amortization (Dkt. No. 44-1, at 70). The City does not assert

the doctrine of amortization as a defense in its opposition arguments to plaintiffs’ motion for partial

summary judgment. Accordingly, the Court declines to address the issue.



                                                   18
       IV.    Conclusion

       On the record before the Court, the Court concludes there are genuine issues of material

fact in dispute. See Doctor John’s, Inc. v. City of Sioux City, IA, 467 F.Supp.2d 925 (N.D. Iowa

2006), order clarified sub nom. Doctor John’s, Inc. v. Sioux City, No. C 03-4121-MWB, 2007 WL

200927 (N.D. Iowa Jan. 13, 2007), order clarified, Doctor John’s, Inc. v. Sioux City, No. C 03-

4121-MWB, 2007 WL 200928 (N.D. Iowa Jan. 16, 2007) (examining trial issues with respect to

Equal Protection claim); see also Conlin v. City of Des Moines, IA, Case No. 4:12-cv-00608-HCA,

2016 WL 3586713 (S.D. Iowa Mar. 31, 2016) (same). The Court denies plaintiffs’ motion for

partial summary judgment (Dkt. No. 44).

       It is so ordered this 30th day of March, 2019.


                                                        __________________________________
                                                        Kristine G. Baker
                                                        United States District Judge




                                               19
